PER CURIAM.
In this direct criminal appeal, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record satisfies us that no good-faith argument can be made that reversible error occurred in the trial court. Accordingly, we affirm the revocation of appellant’s probation and community control, and the sentences imposed. However, we note that it does not appear that a written order was ever entered revoking community control for the felony offenses. On remand, the trial court is directed to enter a written order, consistent with its oral pronouncement, revoking appellant’s community control.
AFFIRMED and REMANDED, with directions.
ERVIN, WEBSTER and LAWRENCE, JJ., concur.